Quarterly Statement of Investments | See Notes to Statements of Investments.  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. c Principal amount is stated in 1,000 Brazilian Real Units. d Redemption price at maturity is adjusted for inflation. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At November 30, 2011, the aggregate value of these securities was $3,926,924,044, representing 6.72% of net assets. f Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At November 30, 2011, the aggregate value of these securities was $222,069,672, representing 0.38% of net assets. g Principal amount is stated in 100 Mexican Peso Units. h A supranational organization is an entity formed by two or more central governments through international treaties. i The security is traded on a discount basis with no stated coupon rate. j Non-income producing. k The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. At November 30, 2011, the Fund had the following forward exchange contracts outstanding. See Note 3. Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) A BBREVIATIONS Currency AUD - Australian Dollar BRL - Brazilian Real EGP - Egyptian Pound EUR - Euro GBP - British Pound HUF - Hungarian Forint IDR - Indonesian Rupiah ILS - New Israeli Shekel JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone PEN - Peruvian Nuevo Sol PHP - Philippine Peso PLN - Polish Zloty SEK - Swedish Krona SGD - Singapore Dollar Selected Portfolio AGMC - Assured Guaranty Municipal Corp. BHAC - Berkshire Hathaway Assurance Corp. FICO - Financing Corp. FRN - Floating Rate Note GO - General Obligation ID - Improvement District NATL - National Public Financial Guarantee Corp. USD - Unified/Union School District Counterparty BOFA - Bank of America N.A. BZWS - Barclays Bank PLC CITI - Citibank, Inc. CSFB - Credit Suisse First Boston DBAB - Deutsche Bank AG FBCO - Credit Suisse International GSCO - The Goldman Sachs Group, Inc. HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase N.A. MSCO - Morgan Stanley and Co. Inc. UBSW - UBS AG Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Quarterly Statement of Investments | See Notes to Statements of Investments.  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At November 30, 2011, the aggregate value of these securities was $191,597, representing less than 0.01% of net assets. c A portion or all of the security purchased on a delayed delivery basis. d Security is linked to the Argentine GDP and does not pay principal over the life of the security or at expiration. The holder is entitled to receive only variable payments, subject to certain conditions, which are based on growth of the Argentine GDP and the principal or "notional" value of this GDP linked security. e The coupon rate shown represents the rate at period end. Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) f The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. g Principal amount is stated in 1,000 Brazilian Real Units. h Redemption price at maturity is adjusted for inflation. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At November 30, 2011, the aggregate value of these securities was $532,086,477, representing 16.65% of net assets. j Principal amount is stated in 100 Mexican Peso Units. k Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At November 30, 2011, the aggregate value of these securities was $15,871,804, representing 0.50% of net assets. l A supranational organization is an entity formed by two or more central governments through international treaties. m Income may be received in additional securities and/or cash. n Defaulted security or security for which income has been deemed uncollectible. o Perpetual security with no stated maturity date. p The security is traded on a discount basis with no stated coupon rate. q The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) A BBREVIATIONS Currency AUD - Australian Dollar BRL - Brazilian Real DEM - Deutsche Mark EGP - Egyptian Pound EUR - Euro GBP - British Pound GHS - Ghanaian Cedi HUF - Hungarian Forint IDR - Indonesian Rupiah ILS - New Israeli Shekel KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone PHP - Philippine Peso PLN - Polish Zloty SEK - Swedish Krona SGD - Singapore Dollar UAH - Ukraine Hryvnia Selected Portfolio AGMC - Assured Guaranty Municipal Corp. DIP - Debtor-In-Possession FICO - Financing Corp. FRN - Floating Rate Note GDP - Gross Domestic Product GO - General Obligation ID - Improvement District IDA - Industrial Development Authority/Agency L/C - Letter of Credit NATL - National Public Financial Guarantee Corp. PIK - Payment-In-Kind USD - Unified/Union School District Counterparty BOFA - Bank of America N.A. BZWS - Barclays Bank PLC CITI - Citibank, Inc. CSFB - Credit Suisse First Boston DBAB - Deutsche Bank AG FBCO - Credit Suisse International GSCO - The Goldman Sachs Group, Inc. HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase N.A. MSCO - Morgan Stanley and Co. Inc. UBSW - UBS AG Quarterly Statement of Investments | See Notes to Statements of Investments.  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. c Principal amount is stated in 1,000 Brazlian Real Units. d Redemption price at maturity is adjusted for inflation. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At November 30, 2011, the aggregate value of these securities was $5,182,935, representing 1.82% of net assets. f Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At November 30, 2011, the aggregate value of these securities was $2,132,009, representing 0.75% of net assets. g Principal amount is stated in 100 Mexican Peso Units. h A supranational organization is an entity formed by two or more central governments through international treaties. i The security is traded on a discount basis with no stated coupon rate. j Non-income producing. k The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. At November 30, 2011, the Fund had the following forward exchange contracts outstanding. See Note 3 Forward Exchange Contracts Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) A BBREVIATIONS Currency AUD - Australian Dollar BRL - Brazilian Real EGP - Egyptian Pound EUR - Euro GBP - British Pound HUF - Hungarian Forint IDR - Indonesian Rupiah ILS - New Israeli Shekel KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone PHP - Philippine Peso PLN - Polish Zloty SEK - Swedish Krona SGD - Singapore Dollar Templeton Income Trust Statement of Investments, November 30, 2011 (unaudited) (continued) Selected Portfolio FRN - Floating Rate Note Counterparty BOFA - Bank of America N.A BZWS - Barclays Bank PLC CITI - Citibank N.A. CSFB - Credit Suisse First Boston DBAB - Deutsche Bank AG FBCO - Credit Suisse International HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase Bank N.A. MSCO - Morgan Stanley and Co. Inc UBSW - UBS AG Templeton Income Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Income Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of three funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust's Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Derivatives listed on an exchange are valued at the official closing price of the day. Investments in open-end mutual funds are valued at the closing net asset value. Certain derivatives trade in the over-the-counter market. The Funds
